Citation Nr: 1105595	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-33 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a head injury, 
to include headaches and neurological symptoms.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973 
and from November 2003 to March 2005.  He also had additional 
U.S. Army National Guard (ANG) service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  This decision was issued to the Veteran and his 
service representative in July 2007.  The Veteran disagreed with 
this decision later in July 2007.  

In a July 2008 rating decision, the RO recharacterized the issue 
as entitlement to service connection for status-post head injury 
with neurological symptoms and denied this claim on the merits.  
The Veteran disagreed with this decision in September 2008.  He 
perfected a timely appeal in November 2008.

In May 2010, the Board re-characterized the issue on appeal as 
stated on the title page of this decision and remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  A review of 
the claims file shows that there has been substantial compliance 
with the Board's remand directives.

Unfortunately, as will be explained below, this appeal is 
REMANDED again to the RO/AMC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In December 2010, while the Veteran's claim was pending at the 
Board but before a decision had been promulgated, he submitted 
additional directly to the Board.  This evidence consists of lay 
witness statements and addresses the history of his reported 
symptoms relevant to the issue on appeal.  He also submitted a 
signed statement indicating that he wanted his appeal sent back 
to the agency of original jurisdiction (AOJ) for review of this 
additional evidence.  In light of the Veteran's December 2010 
statement, the Board must remand the matter to the AOJ to 
consider the evidence in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2010).  

Additionally, VA has not yet discharged its duty to assist the 
Veteran by affording him an adequate VA examination.  In June 
2010, the Veteran underwent a VA examination.  In the report, the 
examiner stated "Headaches started in 2006" and that finding 
was the sole basis for the examiner's statement conclusion that 
it is not likely that his current headaches are related to his 
in-service injury.   In July 2010, the Veteran submitted a 
statement in which he reported that he specifically stated that 
his symptoms have been present since he received a head injury in 
1995.  He also submitted a statement from a neighbor who reported 
that the Veteran has complained of headaches over the years.  It 
is thus unclear to the Board what evidence the examiner 
considered in arriving at the conclusion that the Veteran's 
headaches started in 2006.  On remand the Veteran is to be 
afforded another examination to determine whether any headaches 
suffered since he filed his claim had onset during or were caused 
by his in-service injury.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA 
examination.  The claims file and a copy of 
this remand must be made available to the 
examiner, the examiner must review the claims 
file in conjunction with the examination, and 
the examiner must annotate the claims file as 
to whether the claims file was reviewed.  

Documented in the claims file is that the 
Veteran was hit on the head with a latch, 
without wearing a helmet, during service in 
1995.  The Veteran contends that he has 
suffered symptoms from that time to the 
present.  The examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's headaches 
and/or any identified neurological symptoms 
were caused by his service, including the 
latch incident.  The examiner must provide a 
rationale for any conclusions reached and 
that rationale must address the pertinent 
facts.  

2.  Then, review all evidence added to the 
claims file since the supplemental statement 
of the case was issued in July 2007, 
including the statements received by the 
Board in December 2010 signed by  "L.R.H." 
and "S.M;"  Thereafter, readjudicate the 
Veteran's claim of service connection for 
residuals of a head injury, to include 
headaches and neurological symptoms.  If the 
benefits sought on appeal remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate period of time to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

